Exhibit 10.2
 
Amendment No. 1 to
Asset Purchase Agreement
 
    Reference is made to the Asset Purchase Agreement, dated June 9, 2011, among
CommerceTel Corporation, CommerceTel, Inc. ("CommerceTel"), Digimark, LLC
("Digimark") and the Controlling Owner identified therein (the "Asset Purchase
Agreement").
 
    The udnersigned hereby amend Section 8.02(b) of the Asset Purchase Agreement
by changing the reference to "July 1, 2011" therein to "August 15, 2011".
 
    In consideration of this amendment, CommerceTel will pay to Digimark a
non-refundable cash payment of $15,000 on or before July 13, 2011.  Digimark
will use the payment solely for ordinary course of business operating expenses,
including the hiring of new sales and customer support employees as disclosed to
CommerceTel.
 
    Except as expressly set forth herein, the Asset Purchase Agreement remains
unmodified and in full force and effect.
 
Acknowledged and agreed as of July 8, 2011 by:
 
CommerceTel Corporation
 
By: _________________
 
Dennis Becker, Chief Executive Officer
 
CommerceTel, Inc.
 
By: _________________
 
Dennis Becker, Chief Executive Officer
 
Digimark, LLC
 
By: _________________
 
Spencer Brannan, Chief Executive Officer
 
Controllingn Owner
 
By: _________________
 
Spencer Brannan